ANSTEAD, HARRY LEE, Associate Judge,
concurring specially.
I concur in the opinion of the majority. Previously, the same issue involved on appeal herein was resolved to the contrary in the case of Lewis v. State Department of Health and Rehabilitative Services, Division of Social and Economic Services, 366 So.2d 904 (Fla.4th DCA 1979). However, this case is pending in the Fifth District Court of Appeal and hence Lewis, supra, is not controlling. I also note that the proposed Department of Agriculture rules referred to on Page 266 of Judge Cross’ opinion became effective on October 17, 1978. 7 C.F.R. 272.1(g).